Case: 1:19-cv-00137-SJD-KLL Doc #: 24 Filed: 05/12/20 Page: 1 of 2 PAGEID #: 1946

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Ann M. Decorrevont,
Plaintiff(s),
Case Number: 1:19cv137
vs.
Judge Susan J. Dlott
Commissioner of Social Security,
Defendant(s).
ORDER
This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed
the pleadings and filed with this Court on April 22, 2020 a Report and Recommendation (Doc.
21). Subsequently, the defendant filed objections to such Report and Recommendation (Doc. 22)
and plaintiff filed a reply to the objections (Doc. 23).
The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the

Court does determine that such Recommendation should be adopted.

Accordingly, the Court ORDERS that plaintiff's motion for attorney fees be GRANTED.
Case: 1:19-cv-00137-SJD-KLL Doc #: 24 Filed: 05/12/20 Page: 2 of 2 PAGEID #: 1947

Plaintiff is AWARDED attorney fees and costs in the amount of $4,096.00 under 42 U.S.C,
§2412.

IT IS SO ORDERED.

    

Judge Susan J. Dio
United States Distritt Court
